Citation Nr: 1231351	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Whether the reduction of the evaluation for bilateral hearing loss from 40 percent to 30 percent, effective October 11, 2011, was proper.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issue of entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU) is remanded to the RO.


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO reduced the Veteran's disability rating for bilateral hearing loss from 40 percent to 30 percent, effective October 11, 2011.  

2.  In February 2012, the Veteran filed a notice of disagreement to the December 2011 rating decision contesting the reduction of his disability evaluation for bilateral hearing loss.

3.  The RO's decision to reduce the Veteran's disability rating for bilateral hearing loss from 40 percent to 30 percent was improper.


CONCLUSION OF LAW

The criteria for reduction of the Veteran's disability rating for bilateral hearing loss from 40 percent to 30 percent, effective October 11, 2011, have not been met.  38 U.S.C.A. §§ 5103A, 5109A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the regulation governing reduction contains its own notice provisions and procedures.  38 C.F.R. § 3.105(e).   

Service connection for bilateral hearing loss was granted by a July 1999 rating decision, and a noncompensable evaluation was assigned, effective March 23, 1998, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  By a June 2003 rating decision, a 10 percent evaluation was granted for bilateral hearing loss, effective December 6, 2002.  A July 2008 rating decision awarded a 40 percent evaluation for bilateral hearing loss, effective April 14, 2008.  However, in a December 2011 rating decision, the RO reduced the Veteran's 40 percent disability evaluation for bilateral hearing loss to 30 percent, effective October 11, 2011, based on the results of an October 2011 VA examination.  In February 2012, the Veteran filed a notice of disagreement contesting the propriety of the reduction, and in March 2012, he perfected his appeal.

The Veteran contends that the reduction of his bilateral hearing loss evaluation from 40 percent to 30 percent was improper.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

In this case, the RO failed to satisfy the procedural requirements of 38 C.F.R. § 3.105(e).  The RO did not issue a rating decision proposing the reduction of the Veteran's disability evaluation for his bilateral hearing loss and notify the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the present level.  Accordingly, as the RO failed to satisfy the procedural requirements for a rating reduction set forth in 38 C.F.R. § 3.105(e), the December 2011 reduction of the Veteran's bilateral hearing loss from 40 percent to 30 percent, effective October 11, 2011, was improper.  Thus, the criteria for reduction of the Veteran's disability rating for bilateral hearing loss from 40 percent to 30 percent, effective October 11, 2011, have not been met.


ORDER

A reduction from a 40 percent disability rating to a 30 percent disability rating for bilateral hearing loss, effective October 11, 2011, was not proper; thus, the Veteran's appeal is granted.


REMAND

In October 2011, the Veteran underwent two VA examinations; one to determine the severity of his service-connected bilateral hearing loss, and one to determine the effects of his service-connected disabilities on his employability.  The October 2011 VA audiological examination provided the results of an audiological evaluation, but did not address the effects of the Veteran's bilateral hearing loss on his employability.  The October 2011 VA general medical examination opined that the Veteran's service-connected cold injuries to the feet and hands did not prevent gainful employment and that the excision of basal cell carcinoma from the left ear for which the Veteran is also service-connected would not prevent any type of desired gainful employment.  The examiner did not provide an opinion as to the effects of the Veteran's service-connected bilateral hearing loss, tinnitus, or cold injury of the left ear on his employability.  In addition, the examiner did not provide any explanation or rationale for the conclusions reached.

After thorough consideration of the October 2011 VA examinations addressing the Veteran's employability, the Board concludes that the examination and opinion provided are inadequate upon which to base an appellate decision.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Although the VA examiner found that the Veteran's service-connected cold injuries to the feet and hands as well as his residuals of basal cell carcinoma did not render him unemployable, the examiner did not provide an opinion as to the effects of the Veteran's service-connected bilateral hearing loss, tinnitus, or cold injury residuals of the left ear on his employability.  Further, the examiner did not consider the effects of all of the Veteran's service-connected disabilities, collectively, on his ability to maintain substantially gainful employment.  Last, the VA examiner failed to provide supporting explanation and rationale for the opinions which were provided.  Thus, the October 2011 VA examination is inadequate, and a new VA examination is warranted which adequately addresses the issue of whether the Veteran's service-connected disabilities, individually or collectively, prevent him from obtaining or retaining substantially gainful employment.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a new VA examination to determine the effects of all of his service-connected disabilities, individually and/or collectively, on his ability to obtain and maintain substantially gainful employment.  The Veteran's entire claims file, including a copy of this Remand and all records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Following an examination of the Veteran and a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements concerning his employment history and the symptoms of his service-connected disabilities, as well as all of the medical evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, individually and/or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

5.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


